Citation Nr: 0834748	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  05-33 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1992 to 
September 1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In his September 2005 substantive appeal, the veteran 
requested a hearing before a member of the Board.  A hearing 
was scheduled for August 2008, but the veteran failed to 
attend.  


FINDING OF FACT

The veteran's alleged in-service stressors have not been 
verified and cannot be verified by VA.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A.  § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Establishing service connection for PTSD requires specific 
findings.  These are (1) a current medical diagnosis of PTSD; 
(2) credible supporting evidence that the claimed in- service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The 
diagnosis of PTSD must comply with the criteria set forth in 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th edition, of the American Psychiatric Association (DSM-
IV).  Id.; see also 38 C.F.R. § 4.125(a) (2007).

Here, the veteran was diagnosed with PTSD by a VA 
psychologist in January 2005.  This case turns on the second 
required element listed above, the occurrence of an in-
service stressor.  

As discussed above, establishing service connection for PTSD 
requires credible supporting evidence that the claimed in-
service stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 
U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to 
combat veterans); Gaines v. West, 11 Vet. App. 353 (1998) 
(Board must make a specific finding as to whether the veteran 
engaged in combat).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Service 
in a combat zone does not establish that a veteran engaged in 
combat with the enemy.  Id.  Whether the veteran engaged in 
combat with the enemy is determined through the receipt of 
certain recognized military citations or other supportive 
evidence.  West v. Brown, 7 Vet. App. 70 (1994).

If VA determines either that the veteran did not engage in 
combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's testimony or statements.  Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).

A VA treatment record from January 2005 notes that the 
veteran saw combat in Somalia, Nicaragua, and Panama.

At a June 2006 VA examination, the veteran described 
parachuting into Somalia in 1993 under enemy fire.  He 
reported that the soldier next to him in the plane was shot.  
On the ground, the Somalis were so numerous they were like 
"ants" and children had handguns, RPGs, and drugs.  The 
veteran reported that he came face-to-face with an enemy 
soldier and shot him.  

The veteran also asserted in a January 2005 interview with a 
VA psychiatrist that although his battalion was not deployed 
to Somalia, he was temporarily assigned to another battalion 
that was.  An April 2008 statement from the veteran's 
representative describes the Battle of Mogadishu, which took 
place on October 3 and October 4, 1993.  This is the only 
date the veteran or his representative has provided for the 
veteran's alleged service in Somalia.  

The Board can find no evidence in the veteran's personnel 
records and DD-214 of that which the veteran asserts.  While 
the veteran's military occupation specialty (MOS) was 
"infantryman," his service personnel records do not contain 
any indication that the veteran received any of the awards or 
citations presumptively indicative of engaging in combat with 
the enemy, such as the Combat Infantryman Badge.  Nor is 
there any evidence in the veteran's service personnel records 
that he ever served in Somalia in 1993 or at any other time.

More significantly, the veteran's service treatment records 
document treatment on October 4, 1993 at the Rheumatology 
Clinic of the Madigan Army Medical Center in Tacoma, 
Washington.  As the veteran was in Tacoma, Washington on 
October 4, 1993, he could not have been parachuting into 
Somalia on that same date.  

Such facts as those cited above provide highly probative 
evidence against this claim, undermining the veteran's 
credibility with the Board regarding all claims and 
contentions.  The record in this case not only does not 
support the claim of PTSD, it provides highly probative 
evidence against the claims of the veteran regarding combat 
in service.

Service treatment records also note treatment at the Madigan 
Army Medical Center on September 14, 1993 and October 15, 
1993, providing additional evidence against the veteran's 
assertions that he was deployed to Somalia at this time.  

There is also no evidence in the veteran's service personnel 
records that he was ever in Nicaragua.  Furthermore, while he 
was in Panama for four weeks in 1992, his records show that 
he was there for training purposes, not because of any 
military conflict.  Despite several requests from the RO for 
additional information, the veteran has not provide any 
details about his alleged combat experiences in Central 
America, such as when and where he was deployed and with what 
unit.  

Accordingly, the Board finds no objective basis to find that 
the veteran engaged in combat with the enemy, an "actual 
fight or encounter with a military foe or hostile unit or 
instrumentality".  The service record would only provide 
evidence against such a finding.  Therefore, there is no 
evidence that the veteran engaged in combat with the enemy.

Because the record does not demonstrate that the veteran 
engaged in combat with the enemy, his alleged in-service 
stressors must be corroborated.

The veteran's alleged stressors include the death of his 
friend "Alphabet," another friend's murder of his (the 
friend's) spouse after returning from Afghanistan, and the 
veteran's participation in drug busts in a number of foreign 
countries.  

The Board has reviewed the veteran's statements and finds 
that because of a lack of sufficient detail, the alleged 
stressors are of a nature that would be impossible to verify 
through official records.  

At the June 2006 VA examination, the veteran reported that 
his friend, "Alphabet" was killed by an RPG.  It is not 
clear from the examination report whether Alphabet was killed 
in 1993 in Somalia or at some other time and place.  Without 
information regarding where and when Alphabet died, what unit 
he was with, and most importantly, his real name, it is 
impossible to confirm his death.  Thus, there is no evidence 
to corroborate this alleged stressor and it is not verifiable 
through the assistance of VA.  

At the June 2006 VA examination, the veteran also reported 
that another friend returned home from military service in 
Afghanistan and murdered his spouse.  The veteran has 
provided no details about this event, such as when and where 
it occurred or the name of his friend, making the alleged 
stressor impossible to verify.  It appears the veteran's 
friend had been discharged from the military at the time of 
the alleged incident, meaning there would be no record of it 
in the friend's military records.  The veteran has failed to 
submit any evidence that the murder occurred, such as 
newspaper clippings or court records, or to suggest where 
corroborating evidence might be obtained.  Thus, there is no 
evidence to corroborate this alleged stressor and it is not 
verifiable through the assistance of VA.  

Finally, in a March 2005 interview with a VA staff 
psychologist, the veteran reported being a sniper and 
participating in drug busts in Central America, Haiti, and 
Thailand.  It is not clear to the Board how this alleged 
assignment was traumatic.  Regardless, there is no evidence 
in the veteran's personnel records that he ever served in 
Haiti or Thailand.  The only time the veteran was in Central 
America was for a four week training course in Panama in 
1992.  Thus, the veteran's service records provide evidence 
against the veteran's claim.  

The Board finds that the veteran's stressors statements are, 
at best, vague, providing evidence against his assertions 
and, at worst, highly noncredible.  This is particularly true 
in light of the fact that at least some of the veteran's 
cited stressors could be confirmed by the VA if he provided 
us with basic information, such as the names of his friends.  

The fact that the veteran's stressor statements are 
contradicted by official records and are not always clear 
only diminishes the veteran's overall creditability with the 
Board, undermining all his claims.  

The Board has carefully considered the veteran's statements 
and the evidence of record, but the veteran has not provided 
the necessary verification of his stressors or any evidence 
that he engaged in combat.  As this essential element of a 
service connection claim for PTSD has not been established, 
the veteran's claim must be denied.  The evidence as to that 
issue is not so evenly balanced so as to allow application of 
the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2007).

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the elements of the claim, 
including notice of what is required to establish service 
connection.  The veteran must also be informed that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
While the veteran was not provided with notice of how VA 
assigns disability ratings and effective dates, since the 
veteran's claim has been denied and no disability rating or 
effective date will be awarded, the veteran has not been 
prejudiced by the lack of notice on this issue.  

The VCAA duty to notify was partially satisfied prior to the 
RO's rating decision by way of a letter to the veteran in 
September 2004 that informed him of what evidence was 
required to substantiate a service connection claim and of 
the veteran's and VA's respective duties for obtaining 
evidence.  Attached to this letter was a PTSD Questionnaire 
which provided additional notification about what kind of 
information the veteran needed to provide to substantiate his 
claim.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service treatment records and service personnel records, as 
well as VA treatment records.  The veteran was also afforded 
a VA examination in June 2006.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


